DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 7/8/2022, have been fully considered but are not persuasive for the following reasons. The specification of copending 16/203,881 (published as US 2019/0169725 to Rios) states that the fibers have an aspect ratio of at least 3:1 (length:width), and a width of the fiber is at least 1 nm, or at least 20 microns (¶ 21). In comparison, the powder particles in the present specification have an average diameter of 20-250 microns and an aspect ratio within 1-10 (see Spec., ¶ 8). Based on this, a person having ordinary skill in the art would not appreciate any difference between the fiber of Rios and the powder particles of the claims. Since the claims do not set forth any further distinction as to what the claimed powder particle is, the claimed invention does not distinguish over the cited prior art / copending application. The rejections are therefore maintained over Applicant’s arguments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of copending Application No. 16/203,881 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending ‘881 is directed to a composite comprising aluminum alloy matrix, with an aluminum alloy containing a lanthanide alloying addition (i.e., cerium), and with fibers embedded within the matrix, including an intermetallic layer as an interface between fiber and matrix. Further, as set forth by claims 5-6 of copending ‘881, the fibers may be metallic or a carbide and may contain a transition metal, which includes titanium.
The specification of ‘881 further states that the fibers have an aspect ratio of at least 3:1 (length:width), and a width of the fiber is at least 1 nm, or at least 20 microns (see Spec., ¶ 21). This disclosure of ‘881 provides guidance to interpret the meaning of ‘fiber’ in the claims of ‘881. The disclosed dimensions of the fibers in copending ‘881 include fibers which can be considered powder particles.
Regarding claim 21, Rios does not expressly disclose the particular gradient core-shell structure as recited. However, in the instant specification, the claimed product is obtained by melting the infiltrant at a temperature of 900°C -1600°C (Spec., [0075]). Rios similarly discloses heating the infiltrant to a temperature of at least 50°C above the melting point of the alloy. The instant specification teaches using an alloy of Al-12Ce (Spec., [0104]) and Rios teaches using an alloy containing no more than 20% of the lanthanide such as cerium (¶¶ 19-20). Since similar temperatures are reached in both the process for the prior art product and the process for making the claimed product, one of ordinary skill in the art would expect similar reactions and atomic diffusion mechanics to occur, resulting in the claimed gradient core-shell structure and composition, absent objective evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rios et al. (US 2019/0169725).
Regarding claim 19, Rios discloses a composite comprising aluminum alloy matrix with reinforcing fibers embedded within the matrix (¶ 5). The aluminum alloy contains a lanthanide alloying addition, such as cerium (¶ 20). The reinforcing fibers may be a metal (¶ 24) or a carbide ceramic (¶ 25). Additionally, an intermetallic layer surrounds each fiber and includes elements from the matrix and fiber (¶ 27), including Al and Ce (see ¶ 27). Rios teaches the fibers have an aspect ratio of at least 3:1 (length:width), and a width of the fiber is at least 1 nm, or at least 20 microns (¶ 21). The dimension of these fibers may be considered equivalent to the claimed powder particles, especially given that the present specification describes powder particles as having an average diameter of 20-250 microns and an aspect ratio within 1-10 (see Spec., ¶ 8).
Regarding claim 20, Rios teaches the reinforcing fibers may include Ti and V, and may be a ternary alloy with Al (¶ 24). This includes Ti-Al-V alloy.
Regarding claim 21, Rios already discloses the reinforcing fibers may include a metal (¶ 24). In addition, the intermetallic layer which forms around each fiber includes elements from the matrix and the fiber (¶ 27). Rios does not expressly disclose the gradient core-shell structure as recited in claim 21. However, in the instant specification, the claimed product is obtained by melting the infiltrant at a temperature of 900°C -1600°C (Spec., [0075]). Rios similarly discloses heating the infiltrant to a temperature of at least 50°C above the melting point of the alloy. The instant specification teaches using an alloy of Al-12Ce (Spec., [0104]) and Rios teaches using an alloy containing no more than 20% of the lanthanide such as cerium (¶¶ 19-20). Since similar temperatures are reached in both the process for the prior art product and the process for making the claimed product, one of ordinary skill in the art would expect similar reactions and atomic diffusion mechanics to occur, resulting in the claimed gradient core-shell structure and composition, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 22, Rios discloses the fiber may include a transition metal such as titanium (¶ 24).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784